DETAILED ACTION
In response to the Amendments filed on January 25, 2022, claims 1, 7, and 12-20 are amended; claims 21-26 are withdrawn; and claims 27-30 are newly added. Currently, claims 1-30 are now pending with claims 1-20 and 27-30 being further examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the recitation of “protective film 24” on [0079], pg. 15, line 10 should be recited as --protective film 224--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, 16, 17, and 19, the newly added limitation of a protective film covering being on the second opposing end from the first end engaging with the piston. It is noted that the discloses the piston comprising a protective film 224 in instant [0075]-[0076], [0078]-[0080] but these sections of the instant disclosure while being sufficient to support a protective film covering, does not seem to be sufficient to this film being positioned on the second opposing end from the first end engaging with the piston. Therefore, the instant disclosure does not appear to be sufficient to supporting the full scope of the feature required by the amended claims. 
Claims 2-6, 8-15, 18, 20, and 27-30 are rejected for incorporating the above issues of new matter through their respective claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleicher (US Pub. No. 2018/0193567 A1)(hereinafter as Schleicher’567).
Claim 1. Schleicher’567 discloses an assembly for a container to be filled with a pharmaceutical drug, the assembly comprising: 
a piston (400) having at least one electronic device (401) embedded therein (Fig. 4), the at least one electronic device comprising a power supply ([0047]), the piston having a first end (i.e., end opposite cap 405) provided with a first engagement feature (i.e., feature on end of stopper 400 engaging with dispensing mechanism 607, since stopper 609 can be stopper 400 see [0060]) and an opposing second end having a protective film covering (405); and 
a piston rod (607) having a second engagement feature (i.e., feature on dispensing mechanism 607) configured to engage the first engagement feature of the piston (Fig. 6; [0060]-[0062]).  
Claim 2. Schleicher’567 discloses the assembly of claim 1, wherein the power supply comprises a battery arranged proximate the second end of the piston and a plurality of wires extending from the first end to the second end of the piston.  
Claim 27. Schleicher’567 discloses the assembly of claim 1, wherein the container is a cartridge, a vial, or a syringe (Fig. 6).  
Claim 28. Schleicher’567 discloses the assembly of claim 1, further comprising a battery, a processor, and a transmitter ([0053]), wherein the assembly is configured to sense a signal from the at least one electronic device and either process the signal as feedback to control an actuator of the container or send a signal to an external device configured to either monitor the signal or receive the signal and adjust movement of the actuator of the container ([0053]).  
Claim 29. Schleicher’567 discloses the assembly of claim 1, wherein the piston is comprised of a thermoset elastomer or a thermoplastic elastomer ([0049]; i.e., since stopper 400 is made of phase change material illustrated in Fig. 7, wherein butyl rubber is cupped to form a stopper see [0070], thus, stopper 400 is also comprised of butyl rubber).  
Claim 30. Schleicher’567 discloses the assembly of claim 29, wherein the piston is comprised of a butyl elastomer or a halobutyl elastomer ([0049]; i.e., since stopper 400 is made of phase change material illustrated in Fig. 7, wherein butyl rubber is cupped to form a stopper see [0070], thus, stopper 400 is also comprised of butyl rubber).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 16, 17, 19, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1).
Claim 1. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the piston ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Schleicher does not explicitly disclose that the second opposing end having a protective film covering. However, Schleicher’567 further discloses a piston (400) having at least one electronic device (401) embedded therein, the at least one electronic device comprising a power supply ([0047]) wherein the piston further comprises a protective film covering (405) on one of its ends (Fig. 4) as an alternative to a piston (100) with a single molding (107) (Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of a protective film covering as disclosed by Schleicher’567 since Schleicher’567 discloses that stopper 100 with a single mold housing and stopper 400 with a cap covering one end are known equivalent alternative embodiments for a piston with electronics therein ([0075]). Thus, such modification would also be a simple substitution of one known element (single mold for stopper 100 of Schleicher’567 or plunger head 100 of Schleicher) for another (mold with cap for stopper 400 of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.
	Claim 2. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein Schleicher further discloses the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  
Claim 16. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) comprised of an elastomeric material ([0017]) and having at least one magnetic material embedded ([0016]; i.e., electromagnetic) therein and fully encapsulated by the elastomeric material ([0017]), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film covering. However, Schleicher’567 further discloses a piston (400) having at least one electronic device (401) embedded therein, the at least one electronic device comprising a power supply ([0047]) wherein the piston further comprises a protective film covering (405) on one of its ends (Fig. 4) as an alternative to a piston (100) with a single molding (107) (Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of a protective film covering as disclosed by Schleicher’567 since Schleicher’567 discloses that stopper 100 with a single mold housing and stopper 400 with a cap covering one end are known equivalent alternative embodiments for a piston with electronics therein ([0075]). Thus, such modification would also be a simple substitution of one known element (single mold for stopper 100 of Schleicher’567 or plunger head 100 of Schleicher) for another (mold with cap for stopper 400 of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.

Claim 17. Schleicher discloses a system for adjusting the dose of an injectable medicine (Fig. 2B; [0034]), the system comprising: 
an assembly for a container (261; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100);
a wireless communication unit (101) ([0016]); and 
a controller (271) configured to receive data associated with an administered dose of the injectable medicine ([0037]; i.e., how much insulin) and assess whether the administered dose meets one or more prescribed parameters ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film covering. However, Schleicher’567 further discloses a piston (400) having at least one electronic device (401) embedded therein, the at least one electronic device comprising a power supply ([0047]) wherein the piston further comprises a protective film covering (405) on one of its ends (Fig. 4) as an alternative to a piston (100) with a single molding (107) (Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of a protective film covering as disclosed by Schleicher’567 since Schleicher’567 discloses that stopper 100 with a single mold housing and stopper 400 with a cap covering one end are known equivalent alternative embodiments for a piston with electronics therein ([0075]). Thus, such modification would also be a simple substitution of one known element (single mold for stopper 100 of Schleicher’567 or plunger head 100 of Schleicher) for another (mold with cap for stopper 400 of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.

Claim 19. Schleicher discloses a method for adjusting the dose of an injectable medicine, the method comprising: 
obtaining a system (Fig. 2B; [0034]) comprising an assembly for a container (261; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), a wireless communication unit ([0016]), and a controller (271), the assembly comprising: 
a piston (100) having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), the at least one electronic device comprising a power supply (103), the piston having a first end (Fig. 1B; i.e., end engaging with plunger) provided with a first engagement feature ([0024]; i.e., features on the surface engaging with plunger) and an opposing second end (i.e., end with electrode 115), and 
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
receiving, by the controller, data associated with an administered dose of the injectable medicine ([0037]; i.e., processing device 271 receives amount insulin injected); and 
assessing, by the controller, whether the administered dose meets one or more prescribed parameters  ([0037]; i.e., assess amount insulin injected for controlling blood glucose level for a diabetic patient via plotting).  
Again, Schleicher does not explicitly disclose that the second opposing end having a protective film covering. However, Schleicher’567 further discloses a piston (400) having at least one electronic device (401) embedded therein, the at least one electronic device comprising a power supply ([0047]) wherein the piston further comprises a protective film covering (405) on one of its ends (Fig. 4) as an alternative to a piston (100) with a single molding (107) (Fig. 1). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of a protective film covering as disclosed by Schleicher’567 since Schleicher’567 discloses that stopper 100 with a single mold housing and stopper 400 with a cap covering one end are known equivalent alternative embodiments for a piston with electronics therein ([0075]). Thus, such modification would also be a simple substitution of one known element (single mold for stopper 100 of Schleicher’567 or plunger head 100 of Schleicher) for another (mold with cap for stopper 400 of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.
Claim 27. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein Schleicher further discloses that the container is a cartridge, a vial, or a syringe ([0024]).
Claim 28. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein Schleicher further discloses comprising a battery (103), a processor (113), and a transmitter (101), wherein the assembly is configured to sense a signal from the at least one electronic device and either process the signal as feedback to control an actuator of the container or send a signal to an external device configured to either monitor the signal or receive the signal and adjust movement of the actuator of the container ([0016]).
Claim 29. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein Schleicher further discloses that the piston is comprised of a thermoset elastomer or a thermoplastic elastomer ([0017]).
Claim 30. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein Schleicher further discloses that the elastomer may be a rubber but does not explicitly that the piston is comprised of a butyl elastomer or a halobutyl elastomer. However, Schleicher’567 also discloses that a stopper (700) with electronics therein being comprised of butyl rubber ([0070]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of the piston is comprised of a butyl elastomer or a halobutyl elastomer as disclosed by Schleicher’567 since Schleicher’567 discloses the material being suitable for a stopper comprising electronics therein ([0070]). Thus, such modification would also be a simple substitution of one known element (piston made of an elastomer of Schleicher) for another (piston made of butyl rubber of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) further in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 3. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a threaded mechanical interlock. However, it is noted that Huegli also discloses a piston (1) with an electronic device (13) embedded therein and in contact with a piston rod (4). Huegli further discloses that this contact is in the form of a screw connection wherein piston stopper 1 comprising internal threads corresponding to the threaded connecting means 7 of stopper body holder 4 ([0043]; see Figs. 2-4). Therefore, since both Schleicher in view of Schleicher’567 and Huegli are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 with a screw connection with the first and second engagement features being corresponding threads configured to be secured together by a threaded mechanical interlock disclosed by Huegli for securing the piston to the piston rod so as to prevent accidental disengagement. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the screw connection of Huegli) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) further in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 4. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of annular recess receiving annular protrusion, wherein coding feature 28 of bung 20 fits with counterpart 29 of the piston of drug delivery device as illustrated in Figs. 5 and 6. It is noted that coding feature 28 forms an outer annular recess relative to the extension of coding feature 28 receiving the outer annular recess of counterpart 29 of the piston as illustrated in Figs. 7 and 8. Therefore, since both Schleicher in view of Schleicher’567 and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 with the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 5. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of a plurality of recesses receiving a corresponding plurality of protrusions, wherein coding feature 28 of bung 20 is in the form of a plurality of relief structures configured to receive a corresponding plurality of protrusions of counterpart 29 of the piston of drug delivery device as illustrated in Figs. 11-14 ([0189]-[0193]) so as to allow for identifying of the bung ([0193]) and to facilitate identifying the bung during bulk storage ([0194]). Therefore, since both Schleicher in view of Schleicher’567 and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 with the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
	
Claims 6-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) further in view of Hirschman (US Pub. No. 2001/0034506 A1).
Claim 6. Schleicher in view of Schleicher’567 discloses the assembly of claim 1, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated.  However, it is noted that Hirschman also discloses a piston (20) with an electronic device (10) embedded therein and in contact with a piston rod (40) ([0057]-[0059]). Hirschman further discloses that the piston includes a first electrical contact (50A-50F) and the piston rod includes a second electrical contact (60A-60F) configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated ([0059]) with the code transferred via contacts 50A-50F and 60A-60F to uniquely identify the piston so as to prevent the injector from functioning when improperly connected ([0060]). Therefore, since both Schleicher in view of Schleicher’567 and Hirschman are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 with the piston includes a first electrical contact and the piston rod includes a second electrical contact configured to engage the first electrical contact, such that in an assembled position when die first engagement feature is engaged with the second engagement feature, an electrical connection is generated as disclosed by Hirschman for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the selective connection of Hirschman) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 7. Schleicher discloses an assembly for a container (147; Figs. 2A, 2B) to be filled with a pharmaceutical drug ([0014]), the assembly comprising: 
a piston (100) having a first end (Fig. 1B; i.e., end engaging with plunger) and an opposing second end (i.e., end with electrode 115), the first end having at least one electronic device ([0015]; i.e., such as sensor 107 and power source 103) embedded therein (Fig. 1), and a first engagement feature ([0024]; i.e., features on the surface engaging with plunger)
a piston rod (i.e., plunger of a syringe/injection pen) having a second engagement feature (i.e., feature of plunger engaging with plunger head 100) configured to engage the first engagement feature of the first component ([0024]; i.e., to allow contact so as to exert force onto plunger head 100).
wherein the at least one electronic device includes an integrated circuit, a sensor, or a power supply ([0015]; i.e., sensor 107 and power source 103).  
While Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the piston have at least one exposed electrical contact and the piston rod comprising at least one exposed electrical contact configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod.  However, it is noted that Hirschman also discloses a piston (20) with an electronic device (10) embedded therein and in contact with a piston rod (40) ([0057]-[0059]). Hirschman further discloses that the piston have at least one exposed electrical contact (50A-50F) and the piston rod comprising at least one exposed electrical contact (60A-60F) configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod ([0059]). Hirschman further discloses that code transferred via contacts 50A-50F and 60A-60F to uniquely identify the piston so as to prevent the injector from functioning when improperly connected ([0060]). Therefore, since both Schleicher in view of Schleicher’567 and Hirschman are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 with the piston have at least one exposed electrical contact and the piston rod comprising at least one exposed electrical contact configured to engage the exposed electrical contact of the piston, such that in an assembled position when the least one exposed electrical contact of the piston is in electrical communication with the least one exposed electrical contact of the piston rod as disclosed by Hirschman for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the selective connection of Hirschman) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 8. Schleicher in view of Schleicher’567 and Hirschman discloses the assembly of claim 7, wherein Schleicher further discloses the power supply comprises a battery ([0022]) arranged proximate the second end of the piston and a plurality of wires ([0018]; i.e., circuitry wiring connecting the different electronic components within plunger 100) extending from the first end to the second end of the piston.  
Claim 12. Schleicher in view of Schleicher’567 discloses the assembly of claim 7, wherein Schleicher further discloses that the container is a cartridge, a vial, or a syringe ([0024]).
Claim 13. Schleicher in view of Schleicher’567 discloses the assembly of claim 7, wherein Schleicher further discloses comprising a battery (103), a processor (113), and a transmitter (101), wherein the assembly is configured to sense a signal from the at least one electronic device and either process the signal as feedback to control an actuator of the container or send a signal to an external device configured to either monitor the signal or receive the signal and adjust movement of the actuator of the container ([0016]).
Claim 14. Schleicher in view of Schleicher’567 discloses the assembly of claim 7, wherein Schleicher further discloses that the piston is comprised of a thermoset elastomer or a thermoplastic elastomer ([0017]).
Claim 15. Schleicher in view of Schleicher’567 discloses the assembly of claim 14, wherein Schleicher further discloses that the elastomer may be a rubber but does not explicitly that the piston is comprised of a butyl elastomer or a halobutyl elastomer. However, Schleicher’567 also discloses that a stopper (700) with electronics therein being comprised of butyl rubber ([0070]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher with the feature of the piston is comprised of a butyl elastomer or a halobutyl elastomer as disclosed by Schleicher’567 since Schleicher’567 discloses the material being suitable for a stopper comprising electronics therein ([0070]). Thus, such modification would also be a simple substitution of one known element (piston made of an elastomer of Schleicher) for another (piston made of butyl rubber of Schleicher’567) to obtain predictable results (piston with electronics embedded therein), see MPEP 2143(I)(B) for additional details.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) and Hirschman (US Pub. No. 2001/0034506 A1) further in view of Huegli (US Pub. No. 2003/0233075 A1).
Claim 9. Schleicher in view of Schleicher’567 and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first and second engagement features are corresponding threads configured to be secured together by a threaded mechanical interlock. However, it is noted that Huegli also discloses a piston (1) with an electronic device (13) embedded therein and in contact with a piston rod (4). Huegli further discloses that this contact is in the form of a screw connection wherein piston stopper 1 comprising internal threads corresponding to the threaded connecting means 7 of stopper body holder 4 ([0043]; see Figs. 2-4). Therefore, since both Schleicher in view of Schleicher’567 and Hirschman and Huegli are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 and Hirschman with a screw connection with the first and second engagement features being corresponding threads configured to be secured together by a threaded mechanical interlock disclosed by Huegli for securing the piston to the piston rod so as to prevent accidental disengagement. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the screw connection of Huegli) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) and Hirschman (US Pub. No. 2001/0034506 A1) further in view of Pommereau (US Pub. No. 2012/0195182 A1).
Claim 10. Schleicher in view of Schleicher’567 and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of annular recess receiving annular protrusion, wherein coding feature 28 of bung 20 fits with counterpart 29 of the piston of drug delivery device as illustrated in Figs. 5 and 6. It is noted that coding feature 28 forms an outer annular recess relative to the extension of coding feature 28 receiving the outer annular recess of counterpart 29 of the piston as illustrated in Figs. 7 and 8. Therefore, since both Schleicher in view of Schleicher’567 and Hirschman and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 and Hirschman with the first engagement feature is an annular recess and the second engagement feature is an annular protrusion configured to be received in the annular recess as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.
Claim 11. Schleicher in view of Schleicher’567 and Hirschman discloses the assembly of claim 7, wherein while Schleicher discloses that a plunger of the syringe/injection pen contacting one side of plunger head 100 to exert the force onto plunger head 100 ([0024]), Schleicher in view of Schleicher’567 and Hirschman is silent to the specifics how plunger and plunger head 100 contacts and thus does not explicitly disclose that the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses. However, it is noted that Pommereau also discloses a piston (20) with an electronic device (30) embedded therein and in contact with a piston rod ([0173]; i.e., piston of drug delivery device). Pommereau further discloses that this contact is in the form of a plurality of recesses receiving a corresponding plurality of protrusions, wherein coding feature 28 of bung 20 is in the form of a plurality of relief structures configured to receive a corresponding plurality of protrusions of counterpart 29 of the piston of drug delivery device as illustrated in Figs. 11-14 ([0189]-[0193]) so as to allow for identifying of the bung ([0193]) and to facilitate identifying the bung during bulk storage ([0194]). Therefore, since both Schleicher in view of Schleicher’567 and Hirschman and Pommereau are both drawn to assemblies with a piston and a piston rod, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the contact of Schleicher in view of Schleicher’567 and Hirschman with the first engagement feature is a plurality of spaced-apart recesses and the second engagement feature is a plurality of spaced-apart protrusions, each protrusion being configured to be received in a corresponding one of the plurality of recesses as disclosed by Pommereau for ensuring that the appropriate connection is made between the piston is coupled to the piston rod. Moreover, such modification would also be considered simple substitution of one known element (the contact of Schleicher) for another (the secured and selected contact of Pommereau) to obtain predictable results (allowing for proper contact between the piston rod and the piston so as to transfer force to the piston, see MPEP 2143(I)(B) for additional details.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US Pub. No. 2017/0312430 A1) in view of Schleicher’567 (US Pub. No. 2018/0193567 A1) further in view of Hendrixxon (US Pub. No. 2009/0005729 A1). 
Claim 18. Schleicher in view of Schleicher’567 discloses the system of claim 17, wherein Schleicher in view of Schleicher’567 does not explicitly disclose that the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment by the controller. However, Hendrixxon also discloses a system for adjusting a dose of an injectable medicine, comprising an injection device (300) and a controller (200) configured to receive data associated with an administered dose of the injectable medicine ([0040]; i.e., history of insulin delivery) and assess whether the administered dose meets one or more prescribed parameters ([0061]-[0062]; i.e., evaluate insulin delivery history) and adjusting subsequent dose of the medications accordingly including for alert situations by the controller ([0065]-[0067]). Therefore, since both Schleicher in view of Schleicher’567 and Hendrixxon are drawn to systems for adjusting dose of an injectable medicine with a controller, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher in view of Schleicher’567 with the feature of the controller is configured to adjust a subsequent dose of the injectable medicine to be administered based on the assessment by the controller as disclosed by Hendrixxon for controlling the delivery of the medication so as to ensure accuracy and reliability of the infusion of the medication (Abstract of Hendrixxon).
Claim 20. Schleicher in view of Schleicher’567 discloses the method of claim 20, wherein Schleicher does not explicitly disclose adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment by the controller. However, Hendrixxon also discloses a system for adjusting a dose of an injectable medicine, comprising an injection device (300) and a controller (200) configured to receive data associated with an administered dose of the injectable medicine ([0040]; i.e., history of insulin delivery) and assess whether the administered dose meets one or more prescribed parameters by the controller ([0061]-[0062]; i.e., evaluate insulin delivery history) and adjusting subsequent dose of the medications accordingly including for alert situations ([0065]-[0067]). Therefore, since both Schleicher in view of Schleicher’567 and Hendrixxon are drawn to systems for adjusting dose of an injectable medicine with a controller, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schleicher in view of Schleicher’567 with the feature of adjusting, by the controller, a subsequent dose of the injectable medicine to be administered based on the assessment by the controller as disclosed by Hendrixxon for controlling the delivery of the medication so as to ensure accuracy and reliability of the infusion of the medication (Abstract of Hendrixxon).

Response to Arguments
With respect to the previous claim objections, the amendments to the claims are considered sufficient to clarifying the previous informalities. Therefore, the previous claim objections are hereby withdrawn.

With respect to the previous 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejections are hereby withdrawn.

Applicant’s arguments with respect to claims 1, 7, 16, 17, and 19 on pgs. 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that Schleicher’567 is relied upon for disclosing the newly added limitation of the opposing second end having a protective film covering.

Applicant’s arguments with respect to claims 3-5, 6-11, 18, and 20 on pgs. 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Huegli, Pommereau, Hirschman, and Hendrixxon are only relied upon for the respective limitations of the dependent claims, Schleicher’567 is relied upon for disclosing the newly added limitation of the opposing second end having a protective film covering.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783